Citation Nr: 0926991	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back/neck 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a left arm/shoulder condition.

3.  Entitlement to service connection for a left arm/shoulder 
condition.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 
1980.  The Veteran also had additional Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Veteran was scheduled for a Video Conference Hearing in 
April 2008, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  Accordingly, this Veteran's request for 
a hearing is considered withdrawn.

In a rating decision dated in January 2004, the RO denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for status post fracture, left ankle.  In 
February 2004, the Veteran filed a timely notice of 
disagreement (NOD) with respect to this issue.  In July 2004, 
the RO issued a Statement of the Case (SOC), regarding the 
Veteran's claim of entitlement to service connection for 
status post fracture, left ankle.  Subsequently, in a 
statement dated in October 2004 the Veteran withdrew his 
notice of disagreement on this issue.  As an appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision; therefore, this issue is withdrawn and is not 
before the Board for appellate review.  See 38 C.F.R. § 
20.204(b).

The issues of entitlement to service connection for a 
back/neck condition, entitlement to service connection for a 
left arm/shoulder condition, and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for a left shoulder condition in March 1987.  The Veteran did 
not file an appeal.

2.  The evidence received subsequent to the March 1987 RO 
rating decision relates to an unestablished fact necessary to 
substantiate the claim for service connection.


CONCLUSIONS OF LAW

1.  The March 1987 decision of the RO denying service 
connection for a left shoulder condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received since the March 1987 RO rating 
decision regarding the claim of entitlement to service 
connection for a left shoulder condition is new and material, 
and the claim of entitlement to service connection for a left 
shoulder disorder is, therefore, reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1987 RO rating decision, the Veteran was denied 
service connection for a left shoulder condition on the basis 
that there was no evidence that the Veteran was diagnosed 
with a current left shoulder condition.  At the time of the 
March 1987 RO rating decision the pertinent evidence of 
record included the Veteran's service treatment records; 
records of VA treatment dated January 1984 to August 1986; a 
VA Compensation and Pension (C&P) exam report, dated in 
February 1986; and private treatment records.

The March 1987 Board decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a left shoulder 
condition in February 2004.  The pertinent evidence received 
subsequent to the March 1987 RO rating decision includes VA 
treatment records dated July 2000 to June 2002 and private 
treatment records.  The Veteran's VA treatment records reveal 
that the Veteran has been diagnosed with acute and chronic 
left shoulder pain, likely supraspinatus tendonitis in June 
2001.  The Board finds that the evidence submitted since 
March 1987 RO rating decision is new, in that it was not 
associated with the claims folder prior to the March 1987 RO 
rating decision.  In addition, the Board finds that the 
evidence is material because it identifies that the Veteran 
is currently diagnosed with a left shoulder condition.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for schizophrenia, paranoid type, has 
been received, and that the appeal must be granted.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for a left 
arm/shoulder condition, the application to reopen the claim 
is granted.


REMAND

The Veteran seeks entitlement to service connection for a 
neck/back condition, entitlement to service connection for a 
left arm/shoulder condition, and entitlement to a TDIU.  The 
Veteran contends that he injured his neck/back and left 
arm/shoulder when he was pulled off the ground and suffered a 
stretching injury of the left arm while on inactive duty for 
training (INACDUTRA) in August 1982.

In a Statement of Medical Examination and Duty Status, dated 
in August 1982, the Veteran was noted to have been injured 
while on INACDUTRA when the anchors of a Picket Pulley System 
uprooted, entangled the Veteran's left arm, and pulled the 
Veteran to the ground.  The statement indicated that the 
injury was considered to be incurred in the line of duty and 
while on INACDUTRA.

In June 1983 the Veteran was determined to be unfit to 
continue serving in the United States Army Reserve by a 
Medical Board.  The Veteran was diagnosed with chronic pain 
in the left upper extremity secondary to brachioplexus 
traction injury.  The Medical Board determined that this 
injury was incurred in the line of duty.

Upon examination at enlistment into the United States Army 
Reserve in May 1979 the Veteran was noted to have an abnormal 
spine and other musculoskeletal system.  The Veteran was 
noted to be unable to flex the lumbar spine and hip on the 
right side.  The condition was noted to be an acute problem 
and was subsequently lined out.  Upon examination in June 
1983 during the Veteran's Medical Board, the Veteran was 
noted to have chronic pain in the left upper extremity.

The Veteran's post-service treatment records reveal that the 
Veteran is currently diagnosed with likely supraspinatus 
tendonitis of the left shoulder and relative narrowing of the 
thoracic spinal canal.  The Veteran's post-service treatment 
records do not reveal any opinion regarding whether the 
Veteran's current conditions are related to the Veteran's 
injury in service.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his left arm/shoulder or 
neck/back conditions.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the RO did attempt to schedule the 
Veteran for a VA examination on remand but that mail 
addressed to the Veteran was returned by the U.S. Postal 
Service with notations that the mail could not be delivered 
as addressed and could not be forwarded.  It is unclear if 
the Veteran is no longer using the addresses provided to VA 
but the Board notes that the U.S. Postal Service apparently 
does not recognize the zip code used by the RO as belonging 
to the first line addresses in use for the Veteran.  In order 
to afford the Veteran every possible opportunity, the RO 
should also try to contact the Veteran at the zip codes that 
the U.S. Postal Service recognizes for those first line 
addresses.  See Crain v. Principi, 17 Vet. App. 182 (2003).  
Relevant documentation in that regard has been associated 
with the claims folder.    

As the Veteran's service treatment records reveal that the 
Veteran was injured while on INACDUTRA and that the Veteran 
is currently diagnosed with a left arm/shoulder condition and 
a neck/back condition, the Board finds it necessary to afford 
the Veteran a VA medical examination regarding the etiology 
of his conditions.

In regard to the Veteran's claim of entitlement to TDIU, 
since the claim depends upon the outcome of the Veteran's 
claims of entitlement to service connection for a left 
arm/shoulder condition and entitlement to service connection 
for a neck/back condition, the Board finds the issues 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Because the issues are inextricably 
intertwined, the Board is unable to review the issue of 
entitlement to TDIU until the issues of entitlement to 
service connection for a left arm/shoulder condition and 
entitlement to service connection for a neck/back condition 
are resolved.  Id.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since July 2002.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
VA medical records pertaining to the 
Veteran that date from July 2002.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any left arm/shoulder and/or back/neck 
conditions found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  The examiner should comment on 
the Veteran's report regarding the onset 
and continuity of symptomatology and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any left arm/shoulder 
and/or back/neck conditions found to be 
present is related to or had its onset 
during service, and particularly, to his 
left arm/shoulder brachialplexus traction 
injury in service.  If, in the examiner's 
opinion, left arm/shoulder and/or 
back/neck conditions found to be present 
is found to be related to or had its 
onset in service, the examiner should 
render an opinion regarding whether the 
condition renders the Veteran 
unemployable.  The rationale for all 
opinions expressed should be provided in 
a report.  

The correct zip codes for the Veteran's 
first line addresses, which have been 
obtained through the U.S. Postal Service 
web site and associated with the claims 
folder, must be used.  The letter(s) sent 
to the Veteran concerning his scheduled 
examination should be associated with the 
claims folder if he does not report for 
the examination.  

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


